Name: Commission Regulation (EEC) No 1683/92 of 29 June 1992 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: natural and applied sciences;  marketing;  processed agricultural produce;  health
 Date Published: nan

 Avis juridique important|31992R1683Commission Regulation (EEC) No 1683/92 of 29 June 1992 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis Official Journal L 176 , 30/06/1992 P. 0027 - 0030 Finnish special edition: Chapter 3 Volume 42 P. 0198 Swedish special edition: Chapter 3 Volume 42 P. 0198 COMMISSION REGULATION (EEC) No 1683/92 of 29 June 1992 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 356/92 (2), and in particular Article 35a thereof, Whereas Commission Regulation (EEC) No 2568/91 (3), as amended by Regulation (EEC) No 1429/92 (4), defines the organoleptic characteristics of virgin olive oils and the method of assessing those characteristics; Whereas some adjustments to the body of the abovementioned Regulation and to Annex XII thereto are necessary, in the light of experience and of the recent decisions of the International Olive Oil Council on the subject, in order to make it easier to apply the said method correctly; Whereas in order to make it easier for the trade to take the necessary steps to comply with the definitions of olive oils as regards their organoleptic characteristics there should, in accordance with the decisions of the International Olive Oil Council, be a tolerance for a limited period for the grading of certain types of virgin oil; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2568/91 is hereby amended as follows: 1. in the first subparagraph of Article 2 (2) the words 'an analyst and, as appropriate, with the assistance of a specialist' are replaced by 'an analyst specializing in sensory analysis or assisted by specialists'; 2. in Annex XII, point 4 is replaced by the following: '4. SPECIFIC VOCABULARY FOR OLIVE OIL 4.1. Pleasant sensations, produced by the attributes and characteristics of quality in olive oils: Fruity: flavour which is reminiscent of both the odour and taste of sound, fresh fruit picked as its optimum stage of ripeness. Ripely fruity: flavour of olive oil obtained from ripe fruit, generally having a somewhat flat odour and a sweet taste. Green fruity: flavour of oil obtained from fruit that is still unripe. 4.2. Sensations that may be pleasant to varying degrees, depending on the intensity with which they are perceived, and which cannot be considered defects although they do affect the fruity wholeness of the oil: Apple: flavour of olive oil which is reminiscent of this fruit. Sweet: pleasant taste, not exactly sugary, but found in oil in which the bitter, stringent and pungent attributes do not predominate. Grass: characteristic flavour of certain oils reminiscent of recently mown grass. Green leaves (bitter): flavour of oil obtained from excessively green olives or olives that have been crushed with leaves and twigs. Bitter: characteristic taste of oils obtained from green olives or olives turning colour. It can be more or less pleasant depending on its intensity. Harsh: characteristic sensation of certain oils which when tasted produce a mouthfeel reaction of astringency. Pungent: biting taste sensation characteristic of oils produced at the start of the crop year, primarily from olives that are still unripe. It is caused by the action of phenolic substances on the tips of the trigeminal nerve that are spread over the entire mouth cavity. Almond: this flavour may appear in two forms: that typical of the fresh almond or that peculiar to dried, sound almonds which can be confused with incipient rancidity. A distinctive taste is perceived as an aftertaste when the oil remains in contact with the tongue and the palate. Associated with sweet oils which have a flat odour. Flat or smooth: flavour of olive oil whose organoleptic characteristics are very weak owning to the loss of their aromatic components. Hay: characteristic flavour of certain oils reminiscent of more or less dried grass. 4.3. Sensations that are always unpleasant, even when their intensity is barely perceptible, and which have to be considered organoleptic defects: Esparto: characteristic flavour of oil obtained from olives pressed in new esparto mats. The flavour may differ depending on whether the mats are made of green esparto or dried esparto. Earthy: characteristic flavour of oil obtained from olives which have been collected with earth or mud on them and not washed. This flavour may sometimes be accompanied by a musty-humid flavour. Old: characteristic flavour of oil that has been kept too long in storage containers. May also appear in oils which have been packed for an excessively long period. Grubby: characteristic flavour of oil obtained from olives which have been heavily attacked by the grubs of the olive fly (Dacus oleae). Metallic: flavour that is reminiscent of metal. Characteristic of oils which have been in prolonged contact, under unsuitable conditions, with foodstuffs or metallic surfaces during crushing, mixing, pressing or storage. Mustiness-humidity: characteristic flavour of oils obtained from fruit in which large numbers of fungi and yeasts have developed, as a result of its being stored in piles, in humid conditions, for several days. Rancid: characteristic flavour common to all oils and fats that have undergone a process of auro-oxidation caused by prolonged contact with the air. This flavour is unpleasant and cannot be corrected. "Atrojado" (fusty): characteristic flavour of oil obtained from olives stored in piles which have undergone an advance stage of fermentation. Brine: flavour of oil extracted from olives which have been preserved in saline solutions. Pomace: characteristic flavour that is reminiscent of the flavour of olive pomace. Soapy: flavour producing an olfactory-gustatory sensation reminiscent of that produced by green soap. Vegetable water: characteristic flavour acquired by the oil as a result of poor decantation and prolonged contact with vegetable water. Winey-vinegary: characteristic flavour of certain oils reminiscent of wine or vinegar. Due mainly to the formation of acetic acid, ethyl acetate and ethanol in larger amounts than is usual in the aroma of olive oil. Cucumber: flavour produced when an oil is hermetically packed for too long, particularly in tin containers, and which is attributed to the formation of 2,6 nonadienal. Heated or burnt: characteristic flavour of oils caused by excessive and/or prolonged heating during processing, particularly when the paste is thermally mixed, if this is done under unsuitable conditions. Muddy sediment: characteristic flavour of oil recovered from the decanted sediment in vats and underground tanks. Pressing mat: characteristic flavour of oil obtained from olives that have been pressed in dirty pressing mats in which fermented residues have been left. Greasy: odour of olive oil extracted in a plant where residues of petroleum, grease or mineral oil have not been properly removed from the machinery. Rough: characteristic perception in certain oils which, when tasted, produce a thick, pasty mouthfeel sensation.'; 3. in the last subparagraph of point 10.2 of Annex XII the second sentence is replaced by the following: 'For this purpose the panel supervisor shall, until 31 October 1993, apply a tolerance of + 0,5 if the average grading is not less than 5 points. In the analysis report he shall indicate only the category in which the sample is classified. Where analysis in accordance with the first subparagraph of Article 2 (2) of this Regulation is performed the analyst shall apply the same procedure for determining the category.'; 4. in Annex XII, Figure 2 in point 10 is replaced by the figure in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 39, 15. 2. 1992, p. 1. (3) OJ No L 248, 5. 9. 1991, p. 1. (4) OJ No L 150, 2. 6. 1992, p. 17. ANNEX 'Figure 2 Virgin olive oil Profile sheet Olfactory-gustatory-tactile notes Perception (1) 0 1 2 3 4 5 Olive fruity (ripe and green) (2) Apple Other ripe fruit Green (leaves, grass) Bitter Pungent Sweet Other allowable attribute(s) (Specify) Sour/winey/vinegary/acid (2) Rough Metallic Mustiness(2) Muddy sediment Fusty ("Atrojado") Rancid Other unallowable attribute(s) (Specify) (1) Perception: 0 = total absence (3) 1 = barely perceptible 2 = slight 3 = average 4 = great 5 = extreme (2) Delete where not applicable. (3) The absence of sensory perception must be indicated by putting a cross in the corresponding box.' Grading table Defects Characteristics Overall marks points None Olive fruity Olive fruity and fruitiness of other fresh fruit 9 8 7 Barely perceived Weak fruitiness of any type 6 Perceived slightly Rather imperfect fruitiness, anomalous odours and tastes 5 Perceived with average intensity Clearly imperfect, unpleasant odours and tastes 4 Perceived with extreme intensity Totally inadmissible odours and tastes for consumption 3 2 1 Remarks: Name of taster: Sample code: Date: